DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-9901679 (WO’679) in view of US Patent Application 2001/0023638 to Yamaguchi et al., US Patent Application 2006/0185952 to Kojima, and US Patent Application 2004/0112695 to Niwa.
Re: claim 15.  WO’679 shows in figure 1 a monotube shock absorber comprising: a tube 18 at least partially defining a reservoir 28, a piston 34 disposed in the reservoir, a rod 16 coupled to the piston 34 and extending through the reservoir, and a rod guide assembly disposed within the tube, the rod guide assembly comprising: a rod guide 40 having a seat shown surrounding element 90 and a groove surrounding element 80, the seat including a seat surface shown abutting the outer periphery of element 90 that is recessed from an end of the rod guide as shown, the groove being recessed in the seat surface as shown; and a seal 90 disposed in the seat and secured to the rod guide with a plurality of stake holds or circumferential portions shown at the end of the lead line of 42, wherein the seal 90 includes a static seal portion and a dynamic seal portion, wherein the static seal portion and the dynamic seal portion are formed of a resilient material, wherein the seal 90 contacts the seat surface and a lower lip of the static seal portion, as labeled, is received in the groove to form a seal therein with the rod guide 40, wherein the rod 16 extends through the seal 90 and seals with the dynamic seal portion shown opposite the static seal portion at the top of seal 90, but is silent with regards to the limitation wherein the tube comprises a flange portion that extends over an upper surface of the end of the rod guide and engages the static seal portion to seal therewith, and is silent with regards to the rod guide being made of sintered metal, is silent with regards to the reservoir defining a gas reservoir and an oil reservoir, and is silent with regards to the absorber comprising a floating piston disposed within the tube and separating the gas reservoir from the oil reservoir.
Yamaguchi et al. teach in paragraph [0118] the use of a rod guide of a shock absorber being formed of sintered metal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the rod guide of WO’679 to have been made of sintered metal, in view of the teachings of Yamaguchi et al., in order to provide a harder, stronger guide assembly for the piston rod. 
Kojima teaches in figure 1 the use of a shock absorber having a reservoir defining a gas reservoir G and an oil reservoir R2 described in paragraph [0019] with a floating piston 4 disposed in the shock absorber tube 1 separating the gas reservoir G from the oil reservoir R2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the shock absorber of WO’679, as modified, to have defined a reservoir including a gas reservoir and an oil reservoir with a floating piston disposed in the shock absorber tube separating the gas reservoir from the oil reservoir, in view of the teachings of Kojima, in order to provide a means of helping to prevent cavitation by keeping pressure on the oil to help push it back through the rebound damping circuit and to keep the oil in an airtight system so bubbles can’t mix in.  It is old and well-known to use oil as the medium used to flow through the ports or throttled sections in the absorber in order to achieve levels of damping.  
Niwa teaches in figure 2 the limitation wherein the tube 1 comprises a flange portion or the top of tube 6 that is bent over and that extends over an upper surface of the end of a rod guide 8 and engages a static seal portion 14 to seal therewith.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the tube of WO’679, as modified, to have included a flange portion as recited, in view of the teachings of Niwa, in order to provide a means of securing the sealing function and helping to prevent decoupling from the assembly.
[AltContent: textbox (Lower lip of static seal)][AltContent: arrow]
    PNG
    media_image1.png
    710
    425
    media_image1.png
    Greyscale

Re: claim 16.  WO’679, as modified, teaches in figure 1 of WO’679 the limitation wherein the seal comprises a washer 80 and a dust lip portion, as labeled, wherein the washer is disposed in a washer groove defined by the static seal portion as shown.
Re: claim 18.  WO’679, as modified, is silent with regards to the plurality of stake holds defining a non-circular or specifically a rectangular geometry.
	WO’679 teaches in figure 8 the use of a guide having a plurality of non-circular or rectangular stake holds or areas surrounding indentations 74.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified a portion of the rod guide assembly to have included indentations and surrounding stake holds, in view of the teachings of WO’679, in order to provide an arrangement that allows the structure to be more tolerant of expansion caused by an increase in temperature as taught by WO’679 in the first paragraph on pg. 6.  Examiner notes that such an arrangement also provides a guiding structure using less material which results in weight reduction of the overall assembly.
Re: claim 19.  WO’679, as modified, teaches in figure 1 of WO’679 the limitation wherein the sintered metal rod guide comprises a crimp groove 44 and the tube 18 comprises a lip 46 intruding into the crimp groove.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-9901679 (WO’679) in view of US Patent Application 2001/0023638 to Yamaguchi et al., US Patent Application 2006/0185952 to Kojima, and GB-2296538 (GB’538).
WO’679 shows in figure 1 a monotube shock absorber comprising: a tube 18 including a flange portion or one of the circumferential portions shown at the end of the lead line of 42 and a wall shown at the end of the lead line of number 18 at least partially defining a reservoir 28, a piston 34 disposed in the reservoir, a rod 16 disposed about an axis, the rod being coupled to the piston and extending through the reservoir, and a rod guide assembly disposed within the tube 18, the rod guide assembly comprising: a rod guide 40 having a seat surrounding element 90, and a seal 90 disposed in the seat and secured to the rod guide with a plurality of stake holds or circumferential portions shown at the end of the lead line of element 42 deformed into an end of the rod guide such that each stake hold of the plurality of stake holds extends radially inward relative to the axis with respect to a portion of the seal, the seal including a static seal portion, as labeled, and a dynamic seal portion shown opposite the static seal portion at the top of seal 90, the dynamic seal portion contacting the rod 16, the static seal portion contacting the rod guide 16, but is silent with regards to the rod guide being made of sintered metal, is silent with regards to the reservoir defining a gas reservoir and an oil reservoir, is silent with regards to the absorber comprising a floating piston disposed within the tube and separating the gas reservoir from the oil reservoir, and is silent with regards to the details recited with respect to the flange.
Yamaguchi et al. teach in paragraph [0118] the use of a rod guide of a shock absorber being formed of sintered metal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the rod guide of WO’679 to have been made of sintered metal, in view of the teachings of Yamaguchi et al., in order to provide a harder, stronger guide assembly for the piston rod. 
Kojima teaches in figure 1 the use of a shock absorber having a reservoir defining a gas reservoir G and an oil reservoir R2 described in paragraph [0019] with a floating piston 4 disposed in the shock absorber tube 1 separating the gas reservoir G from the oil reservoir R2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the shock absorber of WO’679, as modified, to have defined a reservoir including a gas reservoir and an oil reservoir with a floating piston disposed in the shock absorber tube separating the gas reservoir from the oil reservoir, in view of the teachings of Kojima, in order to provide a means of helping to prevent cavitation by keeping pressure on the oil to help push it back through the rebound damping circuit and to keep the oil in an airtight system so bubbles can’t mix in.  It is old and well-known to use oil as the medium used to flow through the ports or throttled sections in the absorber in order to achieve levels of damping.
GB’538 teaches in figure 2 the limitation wherein a shock absorber includes a flange portion or the portion of 24 that extends towards the rod 18 from the wall 12 of the shock absorber tube which extends over an upper surface of a rod guide 14, 20 to contact a static seal portion 60 particularly the portion contacting element 24 of a        seal 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the shock absorber of WO’679, as modified, to have included the details recited with respect to the flange, in view of the teachings of GB’538, in order to provide a means of preventing decoupling of the seal from the top of the shock absorber tube.
GB'538 also teaches in figure 2 the limitation wherein a stake hold or the left portion of element 28 extends radially inward relative to an axis over a portion of a seal 44 to retain the seal in a seat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified each of the stake holds of WO’679, as modified, to have arranged each stake hold such that it extends radially inward over a portion of the seal, in view of the teachings of GB’538, in order to provide an additional means of helping to avoid decoupling of the seal from the absorber, as best understood. 
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation wherein each stake hold of the plurality of stake holds extends radially inward relative to the axis over a portion of the seal to retain the seal in the seat.  As shown in figure 5 stake hold 454 is shown extending radially inward relative to the axis over a portion of the washer 510.  While the stake hold engages a portion of the seal 530, the stake hold is not shown to extend over a portion of the seal as recited in claim 20. The limitation must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Re: claim 20.  The limitation wherein each stake hold of the plurality of stake holds extends radially inward relative to the axis over a portion of the seal to retain the seal in the seat is unclear in light of the drawings.  As shown in figure 5 stake hold 454 is shown extending radially inward relative to the axis over a portion of the washer 510.  While the stake hold engages a portion of the seal 530, the stake hold is not shown to extend over a portion of the seal as recited in claim 20, as best understood. 


Allowable Subject Matter
Claims 1-5, 7, 8, 10-14, 21, and 22 are allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the previously applied combination of references.  With regards to the argument that WO’679 includes a singular lip not a plurality of stake holds, Examiner notes that there is nothing in the claim language to preclude the various circumferential portions of the lip 42 from being interpreted as the plurality of stake holds.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
June 9, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657